2. Bangladesh
The next item is the debate on the six motions for resolutions on Bangladesh.
author. - (CS) Ladies and gentlemen, Bangladesh is one of the world's most overcrowded and poorest countries. In the 1940s Bangladesh was divided into two sections on the basis of religion, which failed to ease an already complicated situation. The subsequent war of independence with Pakistan only served to exacerbate the extreme poverty, and not only in the provinces.
In the country's constitution, there is a special mechanism for placing power into the hands of the incumbent government during the preparation of elections. It is known the world over that microloans have been a great success. Less well known is that this success has, in this strongly Islamic country, been due especially to the commitment of women. As in any vastly overcrowded and very poor country, there are huge problems with inadequate infrastructure and with religious and ethic intolerance. I believe that these problems can be reduced and that the secular tradition can prevail.
A difficult problem in any election, and not only in developing countries, is the question of who is eligible to vote. In Bangladesh the problem is exacerbated by the fact that a section of the population is illiterate. The next most important thing after factually correct electoral registers is for candidates to have the opportunity to present their manifestos. It is no wonder that the proposed text of the resolution also highlights this. I should like to emphasise at this point that I do not believe that the recognition or otherwise of journalists by any country in the world can serve as a yardstick of democratisation. In any event, freedom of the press is closely associated with the democratic competition of ideas and manifestos. This is something that must not under any circumstances be compromised in the run-up to elections. Similarly, it is the permanent responsibility of all governments to eliminate terrorist groups.
A more complex issue is how to define the word terrorist, and how to fight terrorism in a democratic society. At the last meeting of the group for cooperation with Southeast Asian countries, which I had the honour of chairing, those in attendance expressed the view that it is possible for genuinely democratic elections to take place in Bangladesh.
The observations contained in the motion for a resolution made their mark in the meeting I chaired, and I believe that sending a European Parliament observation mission will help towards the democratic running of the elections.
The Confederal Group of the European United Left / Nordic Green Left supports the motion for a resolution before us, and I believe that we must support the process of democratisation in Bangladesh, including helping to make these elections as democratic as possible.
author. - (FR) Mr President, Bangladesh, land of democratic tradition, of respect for human rights, of independence of the judiciary and of freedom of the press that it is, is today plagued by the rise of violent Islamic fundamentalism. The last 'Reporters without Borders' report reveals hundreds of attacks on freedom of the press. This year alone, three journalists have been killed, at least 95 others have been attacked and dozens, if not hundreds, of correspondents have been forced to flee after being intimidated for writing articles that are deemed to be 'un-Islamic'.
If it was my wish for Parliament urgently to voice its opinion on this situation today, it is because, right now, in Dhaka, Salah Choudhury is standing trial for sedition. This journalist, the editor of the Weekly Blitz, is a fervent supporter of moderate Islam, who advocates openness and dialogue between religions and recognition by his country of the State of Israel. For these reasons and for these reasons alone, he is in danger today of being sentenced to death.
We urge the Commission to follow the developments in this trial so as to ensure that the rights of the defendant, together with the international conventions on freedom of the press, are respected.
Since I have a few seconds left, I should like to declare my support for the interim government's efforts to ensure that the pre-election process also complies with international democratic standards: the establishment of an appropriate electoral register, a truly independent electoral commission and, I shall come back to it once again, the balance and freedom of the media during the election campaign, of course. It is quite clear that the country's four private television channels have difficulty in putting forward a different point of view to that of the government if they want to keep their licences.
Two terrorist leaders have been arrested in Bangladesh; continued efforts must be made to disarm the Islamic militias that are trying to put pressure on the voters on the eve of the election. We expect the government to confirm its commitment in this regard, too.
author. - (PL) Mr President, Bangladesh is an important partner for the European Union. It is a country which has made significant economic progress during the last few years. At the moment, its most famous citizen is Mohammad Junus, who received the Nobel Peace Prize this year for his contribution to the fight against poverty by means of a system of microcredits.
However, Bangladesh is not struggling just with poverty, but also with corruption and an increasingly antagonistic attitude displayed by followers of Islam. The creation of the caretaker government headed by President Iajuddin Ahmed was met with protests from Bangladeshi society. According to reports by external observers and the Awami League, the authorities illegally increased the voting lists for the upcoming elections by 13 million surnames. The caretaker government must guarantee free elections which comply with international standards. The independence of the electoral committee also needs to be guaranteed and the electoral roll simply needs to be credible.
An agreement between the Bangladesh Nationalist Party, the Awami League and the other parties on the creation of a common economic programme, which is vital in order to improve the living conditions and civil liberties of the people of Bangladesh would undoubtedly be a basis for political stability in the country. Under the terms of key international human rights conventions, the interim government has to combat lawlessness, extra-judicial executions and torture, which are usually the work of the police or the security forces.
Meanwhile, the situation is as follows: last year three journalists were killed and nearly 100 people were victims of intimidation or sustained physical injuries. Attacks on staff of non-governmental organisations are increasing from day to day. Religious minorities, namely Hindus and Christians, are living in danger. Rape and human trafficking involving women and children are commonplace. The impression is that everything that has been achieved in terms of democracy in the country is disappearing as a result of the growing violence on the part of Islamic fundamentalists.
The Council and the European Commission should systematically monitor the human rights situation in Bangladesh. They should also monitor the situation as regards freedom of speech and freedom of the press. We hope that the planned European Union observation mission to Bangladesh, to supervise the forthcoming elections in January, will help to ensure that the election process is democratic.
author. - (DE) Mr President, it was a fortnight ago that it all started, when the outgoing prime minister of Bangladesh, Khaleda Zia, made a controversial address on the television, whereupon violent clashes broke out in the capital, Dhaka, in which three people were killed and hundreds injured.
The opposition charged Zia with filling the key posts in her interim government with sympathisers, accused the head of the electoral commission of being biased and asserted that there were 13 million invalid names in the electoral register. More violence broke out at the beginning of this week, with all transit routes to Dhaka by land or water being blockaded, journalists attacked and seriously wounded, 20 000 members of the security forces firing tear gas and rubber bullets in street battles, all of which left seventeen people dead and thousands injured.
There are increasing attacks by Islamists on adherents of other religions, and I condemn, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, the acts of bloody violence and the constant assaults by Islamic extremists on religious minorities such as Christians, Ahmadis and Hindus, and the suppression of press freedom, which other Members have already denounced.
Those in power - who belong to the Bangladesh Nationalist Party - and the Awami League opposition, must bury their personal animosities once and for all and embark upon purposeful dialogue. A date has been set for elections, and it must be kept to; the electoral commission must start preparing for them now, and that means, above all else, making sure that the electoral register is correct.
The conditions currently prevailing - which are tantamount to civil war - must be normalised as soon as possible, with the Islamists being disarmed. The citizens must be enabled to avail themselves of their right to vote without fear of reprisals in order that democracy may be given a chance.
I welcome the Commission's willingness to send election observers to Bangladesh, and this House should resolve to do likewise.
author. - (FR) Mr President, Commissioner, a few weeks ago, the European Parliament, in the context of its interparliamentary delegation for relations with the countries of South Asia, invited over a great many representatives of Bangladeshi civil society, and it was very interesting.
It was very interesting, firstly, to see the reaction of the Bangladeshi ambassador, who had been nominated, the poor man, that very day and who was getting to grips with what Parliament was all about on that occasion: he saw the devastation that democracy and transparency can cause when they are applied! We did, indeed, learn many things that day, which was very useful because the representatives of your Commission who were present were not really keen, at the start of the morning, to go and ascertain what was taking place on the ground. Having heard what we all heard, they were well and truly obliged, at the end of the meeting, to acknowledge that intervention was needed, so serious is the situation on the ground.
I shall not go back over what was said by my fellow Members regarding the poverty, corruption, violence and torture - torture inflicted not only by the squadrons of the various militias, but also by the police. The figures in this regard are terrible: in 2005, 2 297 cases of torture were recorded as having been carried out by the police. I shall mention the case of the journalist, Mr Salah Uddin Shoaib Choudhury, who is in danger of being sentenced to death on the sole grounds that he expressed his opinion freely: this is totally unbearable! I could also quote a figure that comes from your Commission, Commissioner: your own services estimate that more than 13 million invalid names have been added to the electoral register. How can elections be contemplated when it is already clear that there will be such a huge amount of fraud, so much organised fraud?
That is why, over and above the vote in favour that the vast majority of us are, I hope, going to cast today, the Commission really must provide itself with all of the resources needed to send out signals on the ground aimed at making the government quickly move the goalposts, so as to bring it into line with the democratic standards that existed in this country a few years ago, and to thus put a stop to the institutional violence that is sadly degenerating into social violence.
on behalf of the PPE-DE Group. - Mr President, it must be a top EU priority to ensure free and fair elections next year in Bangladesh, a traditionally secular and democratic country of 140 million people.
For many years since its foundation in 1971, Bangladesh was the exception in the Islamic world as it pursued its independent course as a Bengali nation in a peaceful and democratic fashion. Regrettably, since 2001 there has been increasing Islamicisation of Bangladesh as Islamists have attempted to fill the vacuum left by corrupt warring secular parties. The NGO Task Force against Torture has documented over 500 cases of torture and intimidation by radical Islamists who have also murdered supporters of the Communist Party. Indeed, Hindus, Ahmadis, Christians, Chittagong Hill Tract tribal people and Buddhists have also been targeted.
Recent civil unrest took to the streets with violent outbreaks as the Awami League opposition doubted the impartiality of the electoral commission, the integrity of the voters' list or even the impartiality of the original caretaker prime ministerial nominee.
The EU-Bangladesh Cooperation Agreement of 2000 is based on respect for democratic principles pursuant to Article 1, and its breach can lead to the suspension of the agreement and with it the significant EU Generalised System of Tariff Preferences and EU foreign aid, which amounts to 70% of Bangladesh's total foreign aid.
The EU and all the major donors must now coordinate to keep up the pressure for reform and full respect for democracy, a free press and human rights for all of Bangladesh's citizens prior to the parliamentary elections scheduled to take place next January. We must send short-term political observers from the European Parliament in substantial numbers. These elections are crucial and it is essential that the EU maintains a visible major presence throughout the Caretaker Government period, as otherwise some frustrated, power-hungry general might consider launching a military coup.
on behalf of the UEN Group. - (PL) Mr President, as I am sure we are aware, the people of the Ganges and Brahmaputra deltas do not conceal their admiration for the Afghan Taliban and also want, in their country, to emulate Mullah Omar's Emirate of Afghanistan. In order to achieve their ends, these holy warriors resort unscrupulously to violence.
It was unfortunate that the government of Bangladesh did not take initial warnings about the rapid rise of these terrorist groups seriously enough. Events have quickly proved that they are not a figment of the fevered imaginations of jealous opposition leaders or sensation-hungry journalists. Many of them have paid the highest price for revealing the truth, and many others have been forced to flee the country.
In this situation, it is reassuring to know that two people have been arrested on suspicion of leading terrorist groups. However, we must not be satisfied with that. If we thoroughly examine the situation in this country, which for many years has failed to comply with recognised European standards in the field of human rights, in spite of drastic measures taken by the government to prevent extremist violence against religious minorities, we are still witnessing chilling and nightmarish events.
The country is also beset by many other problems, which is why I wholeheartedly support the Commission's decision to send an Election Observation Mission and to ask the European Parliament to do the same.
on behalf of the IND/DEM Group. - Mr President, as Members of the European Parliament we claim to be committed to human rights. I therefore hope we take a strong stance in relation to Mr Choudhury's plight.
Mr Choudhury is a journalist facing charges of sedition in connection with a series of articles he published that Bangladeshi authorities deemed favourable to Israel and critical of Muslim extremism. His points in favour of moderation and dialogue will surely be supported by every Member of this House. Nothing he said is without grounding and in any modern-day democratic country such articles would considered objective and informative to the public.
This is not the case, however, in Bangladesh, where Mr Choudhury has been put on trial and could be executed for his articles. He has received death threats and been assaulted, imprisoned, beaten and tortured. Mr Choudhury is now facing an unfair trial and has little chance of seeing justice. The presiding judge has commented in open court that Mr Choudhury has hurt the sentiments of Muslims. It is clear that the judge is hoping for a death sentence.
As Members of the European Parliament, we cannot stand idly by while an innocent journalist is facing an unfair trial and probable death. I am glad to see his situation specifically mentioned in this resolution, as well as support for free and fair elections in Bangladesh.
(Applause)
Member of the Commission. Mr President, the Commission shares Parliament's concerns and welcomes the opportunity to discuss Bangladesh today.
The country is at a critical juncture of its fragile democracy. Much is at stake with the forthcoming elections in this densely populated country. Regrettably, however, the institutional framework and the acrimonious relations between the two main political parties do not bode well for a peaceful and democratic electoral process.
Over the last weeks and months, the Commission and the seven Member States with representations in Dhaka, as well as the wider international community, have been intensely engaged with the main party leaders and election stakeholders, urging all of them to agree on an electoral framework that achieves the trust of all parties. The EU regional Troika in February, local EU Presidency representatives and several high-level visits from the Commission and Member States have consistently emphasised the need for impartial guidance of the country by the Caretaker Government in the pre-electoral period, a neutral Election Commission, and a credible voter list.
As you might be aware, Commissioner Ferrero-Waldner has taken the political decision to deploy an EU Election Observation mission for these elections. Preparation for the deployment of EU observers, including internal procedures between the institutions for financing the mission, are currently under way. In her letter to the President, or Chief Adviser, she underlines the above issues as the key concerns of the European Union.
The mission would be deployed around six weeks before election day, and it would remain in the country for some two to three weeks after that day, in order to follow the post-election period, particularly in the light of the unfortunate possibility of post-election violence, especially against minorities.
The Commission shares Parliament's concerns over the widespread violence against journalists. The fact that the latest report by Reporters sans Frontières categorises Bangladesh as an extremely dangerous place for journalists unfortunately speaks for itself. The Commission has consistently condemned the intimidation and high level of impunity that apply to violent acts against journalists in that country.
The debate is closed.
The vote will take place at the end of the debate.